                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                             :
FABIA SCALI-WARNER
                                             :

        v.                                   :    Civil Action No.      DKC 18-1984

                                             :
N&TS GROUP CORPORATION, et al.
                                             :

                                 MEMORANDUM OPINION

        Presently      pending      and     ready      for   resolution       in     this

employment      case    is    the     motion     to   dismiss   the   third    amended

complaint filed by Defendants N&TS Group Corporation (“N&TS”),

Stefania        Federici,       and       Valerio      Masenzani      (collectively,

“Defendants”).         (ECF No. 27).        The issues have been briefed, and

the court now rules, no hearing being deemed necessary.                             Local

Rule 105.6.          For the following reasons, the motion to dismiss

will be denied in part and granted in part.

I.      Background1

        A.    Factual Background

        “N&TS    is    a     company      that    provides      electronic     payment

processing services technology to corporations.”                       (ECF No. 24,

¶ 1).        Fabia     Scali-Warner       (“Plaintiff”)      “was     employed      as   a

Client       Liaison    and    represented        N&TS    throughout     the       United


        1
       Unless otherwise noted, the facts outlined here are set
forth in the complaint and construed in the light most favorable
to Plaintiff.
States.”      (Id., ¶ 9).           Valerio Masenzani was the Chief Executive

Officer      (“CEO”)        of    NT&S.2        Stefania       Federici      is   the    Chief

Financial Officer (“CFO”) of NT&S.

        Plaintiff      performed         marketing       and    translation       work     for

N&TS.       A written contract governed Plaintiff’s marketing work,

and “Plaintiff had at least two written marketing employment

contracts” during her employment from February 2015 to December

2017.       (ECF No. 24, ¶¶ 10–20).                 N&TS required Plaintiff to form

a   corporation,            Viral      Storytelling,          Inc.,     to    execute      the

marketing contracts.              The “translation work was not part of the

written      contract.”           (Id.,    ¶ 23).         “Plaintiff         performed     the

translation work from December 7, 2015 to July 24, 2017.”                                (Id.,

¶ 25).

        Plaintiff’s         compensation         for     the     marketing        work     was

“$250.00      per     day    for       eight    hours’     work[,]”      or   “$31.25      per

hour[.]”      (ECF No. 24, ¶ 19).               Plaintiff received “$1,250.00 per

week for forty hours’ work” throughout her employment at N&TS.

(Id.).       “Plaintiff worked overtime for marketing work during

certain      weeks,    but       was    never    paid    overtime.”           (Id.,     ¶ 22).

Plaintiff’s compensation for the translation work was “$0.11 per

word, a standard rate in the industry.”                         (Id., ¶ 23).          Another

“industry      standard          for    translation      is     2,000     words    in    eight


        2
       The parties agree that Mr. Masenzani died on or about
April 4, 2019. (ECF No. 27-1, at 1 n.1; ECF No. 30, at 12 n.2).
                                                2
hours’ time.”       (Id.).     Plaintiff, via Viral Storytelling, Inc.,

invoiced N&TS $10,885.71 for translation work but never received

any payment.

     B.      Procedural Background

     A    previous        memorandum    opinion    outlined     the   procedural

background.       (ECF No. 22, at 2–3).            Therefore, only a brief

update is necessary.           In that previous memorandum opinion and

its accompanying order, the court granted Defendants’ motion to

dismiss the amended complaint (ECF No. 16); denied Plaintiff’s

motion for leave to file a second amended complaint (ECF No.

19); and denied as moot Defendants’ motion to dismiss the second

amended complaint (ECF No. 20).               (ECF Nos. 22; 23).      The court

afforded Plaintiff “twenty-one (21) days to file a third amended

complaint.”    (ECF No. 22, at 8–9).

     On     April    1,     2019,   Plaintiff     filed   the    third   amended

complaint.     (ECF No. 24).           Plaintiff asserts four claims: (1)

violation    of     the    Maryland    Wage    Payment    and   Collection   Law

(“MWPCL”) (Count I); (2) violation of the Fair Labor Standards

Act (“FLSA”) (Count II); breach of contract (Count III); and

violation of the Maryland Wage and Hour Law (“MWHL”) (Count IV).

Plaintiff asserts Counts I, II, and IV against all Defendants.3



     3 Previously, Plaintiff included Claudio Novebaci as an
individual defendant.   (ECF No. 12, at 1).    The third amended
complaint does not assert any claims against Mr. Novebaci and he
will be dismissed.
                                         3
Plaintiff asserts Count III solely against N&TS.                                      On May 10,

2019, Defendants filed the presently pending motion to dismiss

the third amended complaint.                     (ECF No. 27).              On June 7, 2019,

Plaintiff responded.                 (ECF No. 30).           Defendants did not file a

reply.

II.    Standard of Review

       A motion to dismiss under Fed.R.Civ.P. 12(b)(6) tests the

sufficiency          of        the      complaint.             Presley           v.        City   of

Charlottesville,               464    F.3d    480,     483     (4th       Cir.     2006).         In

evaluating the complaint, unsupported legal allegations need not

be accepted.          Revene v. Charles Cty. Comm’rs, 882 F.2d 870, 873

(4th   Cir.         1989).            Legal     conclusions          couched          as     factual

allegations are insufficient, Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009), as are conclusory factual allegations devoid of any

reference       to    actual          events.         United       Black    Firefighters          of

Norfolk v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979); see also

Francis    v.       Giacomelli,         588     F.3d    186,        193    (4th       Cir.    2009).

“[W]here the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has

alleged    -    but       it    has    not    ‘show[n]’        –    ‘that    the       pleader    is

entitled       to     relief.’”              Iqbal,     556        U.S.    at     679      (quoting

Fed.R.Civ.P. 8(a)(2)).                 Thus, “[d]etermining whether a complaint

states a plausible claim for relief will . . . be a context-




                                                 4
specific task that requires the reviewing court to draw on its

judicial experience and common sense.”              Id.

        In reviewing a motion to dismiss, the court may “consider

documents attached to the complaint, see Fed.R.Civ.P. 10(c), as

well as those attached to the motion to dismiss, so long as they

are integral to the complaint and authentic.”                     Philips v. Pitt

Cty. Mem’l Hosp., 572 F.3d 176, 180 (4th Cir. 2009).

III. FLSA and MWHL Claims (Counts II and IV)

        “The purpose of the FLSA is ‘to protect all covered workers

from     substandard       wages     and       oppressive       working    hours.’”

Shaliehsabou v. Hebrew Home of Greater Wash., Inc., 363 F.3d

299, 304 (4th Cir. 2004).          Section 206 addresses minimum wage and

requires employers to pay wages of at least $7.25 per hour.                        29

U.S.C. § 206(a)(1).           Section 207 addresses maximum hours and

requires employers to compensate their employees “at a rate not

less than one and one-half times the regular rate” for any hours

worked in excess of forty per week.               29 U.S.C. § 207(a)(1).          The

“regular rate” is “the hourly rate actually paid the employee

for     the   normal,      nonovertime     workweek       for    which    [she]    is

employed.”      29 C.F.R. § 778.108; see also 29 U.S.C. § 207(e).

        “To state a prima facie case under the FLSA, plaintiff must

show ‘as a matter of just and reasonable inference that the

wages    paid   to   him    did    not   satisfy    the     requirements    of    the

FLSA.’”       Avery v. Chariots for Hire, 748 F.Supp.2d 492, 496

                                           5
(D.Md. 2010) (quoting Caro-Galvan v. Curtis Richardson, Inc.,

993 F.2d. 1500, 1513 (11th Cir. 1993).                        The requirements of the

MWHL mirror those of the FLSA.                       See Md. Code Ann., Lab. & Empl.,

§ 3-401 et seq.            Therefore, Plaintiff’s “claim under the MWHL

‘stands      or   falls    on       the    success      of   [her]    claim[]      under     the

FLSA.”       Brown v. White’s Ferry, Inc., 280 F.R.D. 238, 242 (D.Md.

2012) (quoting Turner v. Human Genome Sci., Inc., 292 F.Supp.2d

738, 744 (D.Md. 2003).

       Plaintiff alleges Defendants failed to pay her minimum wage

and    overtime.         She    alleges         that    Defendants     did      not   pay    her

minimum wage for her translation work because they did not pay

her    at    all.        (ECF       No.   24,    ¶¶ 27,      35).     She       alleges     that

Defendants        did    not    pay       her   overtime     for     her    marketing       work

because she worked hours in excess of forty hours per week and

did    not    receive      overtime          compensation.           (Id.,      ¶¶ 22,      35).

Defendant argues that Plaintiff’s third amended complaint fails

to comply with the court’s “specific instructions as to the

information that [she] must include[.]”                        (ECF No. 27-1, at 10).

Defendant         also     criticizes           inconsistencies            in     Plaintiff’s

exhibits to the complaint, (id., at 12–15), and contends that

Plaintiff fails to “allege that Defendants had any knowledge of

the alleged overtime hours she worked[,]” (id., at 15-17).

       Fatal to Plaintiff’s minimum wage claim is her allegation

that   she     received        “a    total      of    $1,250.00     per    week    for    forty

                                                 6
hours’ work” throughout her employment.                   (ECF No. 24, ¶ 19).

Her distinction between payment received for marketing work and

payment received for translation work is unavailing.4                   Both her

marketing rate and her translating rate were well above minimum

wage.         She   alleges   she   received   “$250.00    per   day   for   eight

hours’ work[,]” or “$31.25 per hour” for her marketing work.

(Id., ¶ 19).            She alleges that she should have received “$0.11

per word” for her translating work.             (Id., ¶ 23).      The “industry

standard” of “2,000 words in eight hours’ time” computes to

$220.00 per day for eight hours’ work, or $27.50 per hour.5

While Plaintiff alleges that she did not receive any payment for

her translation work, her allegation that she received $1,250.00

per week, or $31.25 per hour, forecloses her minimum wage claim.

        Plaintiff does, however, sufficiently allege her overtime

claim.        She alleges that she performed marketing work in excess

of forty hours per week but only received compensation for forty

hours of work.           (ECF No. 24, ¶ 19, 22).      She also alleges that

she         performed     translation   work    and   never      received      any

compensation at all.           (Id., ¶ 27).    She attaches a chart to her


        4
       The distinction suggests that N&TS employed Plaintiff at
piece rates “performing two or more kinds of work for which
different hourly or piece rates have been established.”      29
U.S.C. § 207(g).

        5
        Federal minimum wage is $7.25 per hour.     29 U.S.C.
§ 206(a)(1).   Maryland minimum wage is $11.00 per hour.  Md.
Code Ann., Lab. & Empl., § 3-413.
                                         7
complaint that identifies the weeks that she performed more than

40 hours of marketing work and the amount of hours in excess of

40 hours per week that she worked.                (ECF No. 24-4).       She also

attaches a chart to her complaint detailing the days or time

periods that she performed translating work.                   (ECF No. 24-5).

Defendants’ challenges to the consistency and reliability of the

charts    are     inappropriate   at    the      motion   to    dismiss    stage.

Defendants’      knowledge   argument       is   similarly   unavailing.      The

first case Defendants cite in support, Hawkins v. Proctor Auto

Serv. Ctr., LLC, No. 09-1908-RWT, 2010 WL 1346416 (D.Md. Mar.

30, 2010), concluded:

                    To assert a claim for unpaid overtime
               compensation and liquidated damages under
               the FLSA, a plaintiff must plead (1) that he
               worked overtime hours without compensation;
               and (2) that the employer knew or should
               have known that he worked overtime but
               failed to compensate him for it.   Plaintiff
               alleges that he worked more than forty hours
               a   week   and  that   Defendants  did   not
               compensate him for the overtime.   Plaintiff
               clearly states a claim that is plausible on
               its face[.]

Id., at *1 (citations and quotation marks omitted).                    Plaintiff,

like     the    Hawkins   plaintiff,    sufficiently         alleges   that   she

“worked more than forty hours a week and that Defendants did not

compensate [her] for the overtime.”                Id.    Moreover, while the

United States Court of Appeals for the Fourth Circuit requires

plaintiffs to prove “actual or constructive knowledge of. . .


                                        8
overtime work as an element of [an overtime] case[,]” Plaintiff

has sufficiently done so here.                  Davis v. Food Lion, 792 F.2d

1274, 1276 (4th Cir. 1986).          “Because, as a practical matter, the

requirements to state [an overtime compensation claim under the

FLSA and MWHL] are quite straightforward, courts have routinely

found that plaintiffs satisfy [the] standard merely by alleging

that their employers did not provide them with overtime pay even

though    they    worked     in    excess       of    forty     hours        during   the

workweek.”       Calle v. Chul Sun Kang Or, 2012 WL 163235, at *2

(D.Md. Jan. 18, 2012) (citation and quotation marks omitted);

see also Jones v. Nucletron Corp., No. 11-02953-RDB, 2013 WL

663304, at *3 (D.Md. Feb. 20, 2013) (quoting Calle).

     Defendants     also    argue    that       Plaintiff      was    an     independent

contractor,      rather     than     an     employee,         and     that     therefore

Plaintiff’s      FLSA,    MWHL,    and    MWPCL      claims    must    be     dismissed.

(ECF No. 27-1, at 3–10).                 Similarly, Defendants contend that

Plaintiff fails to allege that Ms. Federici or Mr. Masenzani

were Plaintiff’s employer for purposes of individual liability

under the FLSA and MWPCL.                 (ECF No. 27-1, at 19–25).                   Each

argument will be considered in turn.

     A.      Employee vs. Independent Contractor

     Defendants      contend       that        Plaintiff      is      an     independent

contractor and not an employee.                (ECF No. 27-1, at 3-10).               They

emphasize that Plaintiff herself “waivers between admitting she

                                           9
was an independent contractor and attempting to argue she was an

employee.”         (Id.,   at     4).      Defendants     focus      on   Plaintiff’s

corporation, Viral Storytelling, Inc., and argue that both its

creation    (before      Plaintiff        began    working    for    N&TS)    and   its

continued existence (after Plaintiff ceased working for N&TS) to

demonstrate    Plaintiff’s         status    as    an   independent       contractor.

(Id., at 5–7).           Finally, Defendants contend that Plaintiff’s

allegations do not satisfy the economic realities test.                          (Id.,

at 7–10).

      Plaintiff responds that she may plead in the alternative

and has done so here.             (ECF No. 30, at 2).           She maintains that

Defendants instructed her to incorporate “as the means for her

to receive her wages” and to avoid employment laws.                           (Id., at

3).    To    the    extent   Plaintiff       pleads     her   FLSA    claim    in   the

alternative as an independent contractor, the FLSA claim will be

dismissed.         The     FLSA       protects     employees,       not   independent

contractors.       Schultz v. Capital Int’l Sec., Inc., 466 F.3d 298,

305 (4th Cir. 2006).            However, Plaintiff plausibly alleges that

N&TS required Plaintiff to incorporate to avoid employment laws

and that she was an employee.

      To determine “whether a worker is an employee covered by

the FLSA, a court considers the ‘economic realities’ of the

relationship       between      the     worker    and   the   putative     employer.”

Schultz, 466 at 304.         “The focal point is whether the worker ‘is

                                           10
economically     dependent    on   the   business     to   which    he   renders

service or is, as a matter of economic reality, in business for

himself.’”       Id.     Courts consider the following factors when

determining “whether a worker is an employee or an independent

contractor[:]”

             (1) the degree of control that the putative
             employer has over the manner in which the
             work   is   performed;   (2)  the   worker’s
             opportunities for profit or loss dependent
             on his managerial skill; (3) the worker’s
             investment in equipment or material; (4) the
             degree of skill required for the work; (5)
             the permanence of the working relationship;
             and (6) the degree to which the services
             rendered are an integral part of the
             putative employer’s business.

Id. at 304–05.         Plaintiff alleges that N&TS represented her as

an employee publicly to clients.               (ECF No. 24, ¶¶ 12–15).       She

alleges that N&TS established her travel schedule, required her

“to be on call to receive client phone calls at any time[,]” and

“set deadlines for transcription work, which required [her] to

work on transcription one day, and then make up the marketing

hours on other days of the week.”               (Id., ¶¶ 9, 19).       Plaintiff

alleges that N&TS paid her $1,250 per week.                   These allegations

suggest   that    N&TS    controlled     the    manner   in    which   Plaintiff

performed her work and that Plaintiff did not have opportunity

for profit or loss.         Plaintiff’s allegation that N&TS required

her to incorporate to avoid employment laws also informs the

economic realities analysis because the allegation suggests that

                                       11
N&TS   attempted            to   manipulate          the    economic    realities       to   make

Plaintiff appear as an independent contractor.

       B.    Individual Liability

       The FLSA defines “employer” to include “any person acting

directly     or       indirectly          in    the        interest    of    an   employer      in

relation to an employee.”                      29 U.S.C. § 203(d).            Courts in this

district determine whether an individual is an “employer” under

this   definition           by    examining          “the    economic       realities   of     the

relationship between the employee and the putative employer.”

Ceseres     v.    S     &    R    Mgmt.    Co.,       LLC,    No.     12-01358-AW,      2012    WL

5250561, at *3 (D.Md. Oct. 24, 2012).                               The economic realities

test   looks       to       a    number        of    factors,       including     whether      the

putative employer “is someone who (1) has the authority to hire

and fire employees; (2) supervises and controls work schedules

or employment conditions; (3) determines the rate and method of

payment;     and      (4)        maintains          employment      records.”       Khalil      v.

Subway at Arundel Mills Office Park, Inc., No. 09-00158-CCB,

2011 WL 231793, at *2 (D.Md. Jan. 24, 2011).                                No single factor

is dispositive; rather, the totality of the circumstances must

be considered.              See e.g., Rutherford Food Corp. v. McComb, 331

U.S. 722, 730 (1947) (employer-employee relationship does not

depend on “isolated factors but rather upon the circumstances of

the whole activity”).                 Accordingly, an individual defendant’s

status as a high-level corporate shareholder or officer does not

                                                     12
necessarily impart “employer” liability to that individual; the

analysis turns on the economic realities of the individual’s

relationship with the putative employee.                    Pearson v. Prof’l 50

States Prot., LLC, No. 09-03232-RDB, 2010 WL 4225533, at *4

(D.Md. Oct. 26, 2010).

     The MWPCL, in turn, permits an employee to recover treble

damages when her employer does not pay the employee on a regular

basis or promptly upon termination.6                    Butler v. DirectSat USA,

LLC, 800 F.Supp.2d 662, 669-70 (D.Md. 2011).                       The MWPCL defines

“employer” to include “any person who employs an individual in

the State or a successor of the person.”                    Md. Code Ann., Lab. &

Empl., § 3-501(b).           This definition is more restrictive than

either the FLSA or the MWHL because it does not expand employer

liability to those acting on behalf of the employer.                          Watkins v.

Brown,    173       F.Supp.2d   409,     416      (D.Md.    2011)     (rejecting        an

interpretation of “employer” that would encompass supervisors,

officers,      or    other   agents      acting    on     behalf    of    a     corporate

employer).      Thus, for purposes of the MWPCL, the term “employer”

must be interpreted in accordance with the “‘commonly understood

meaning   of    the     term.   .   .,    which    contemplates          some    sort   of

contractual         relationship    involving       the    payment       of     wages   in

     6 Defendants note that the FLSA and MWHL do not provide for
treble damages. (ECF No. 27-1, at 17). Plaintiff responds that
the reference to treble damages for her FLSA and MWHL claims
should have been a reference to liquidated damages.     (ECF No.
30, at 8–9).
                                          13
exchange     for     services.’”       Caseres,      2012   WL   5250561,    at    *4

(quoting Watkins, 173 F.Supp.2d at 416).

        Plaintiff’s allegations in the third amended complaint do

not sufficiently expand upon her earlier allegations to allege

individual liability against Ms. Federici and Mr. Masenzani.7

Plaintiff alleges that Mr. Masenzani hired her, and negotiated

and approved her marketing contract.               Plaintiff alleges that she

reported      to    Mr.    Masenzani    and   that    Mr.   Masenzani,      “either

directly or through his assistant. . ., requested the specific

tasks that Plaintiff performed.”              (ECF No. 24, ¶ 3).        Plaintiff

alleges that she submitted her pay requests to Ms. Federici for

approval and payment and that Ms. Federici decided not to pay

for the translation work.               She elaborates that Ms. Federici

maintained         her    employment    records      and    decided    to    reduce

Plaintiff to a part time schedule.                Plaintiff alleges that both

Ms. Federici and Mr. Masenzani “had responsibility for payment

of   wages”        and    “directed    Plaintiff’s     marketing      activities.”

(Id., ¶¶ 7-8).            These conclusory allegations are insufficient.

Plaintiff merely recites the elements of the economic realities

test.       Her allegations continue to lack factual support.                     Ms.

Federici and Mr. Masenzani will be dismissed.




        7
        Although the parties agree that Mr. Masenzani died,
neither party filed a proper statement noting the death under
Fed.R.Civ.P. 25(a).
                                         14
IV.     Conclusion

        Because   the     court     is    denying       the   motion   to     dismiss

Plaintiff’s FLSA overtime claim, the court need not address the

argument    regarding      supplemental          jurisdiction   over   Plaintiff’s

state law claims and the motion to dismiss the state law claims

is moot.     For the foregoing reasons, the motion to dismiss the

third     amended       complaint        filed     by    Defendant     N&TS     Group

Corporation, (ECF No. 27), will be denied in part and granted in

part.    A separate order will follow.



                                                           /s/
                                                 DEBORAH K. CHASANOW
                                                 United States District Judge




                                           15
